Citation Nr: 1403813	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hemorrhoids.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was brought before the Board in November 2009, February 2011, July 2011, and October 2012, at which times the hemorrhoid claim was remanded to allow the RO to further assist the Veteran in the development of his claim, to include affording him a VA examination.  In October 2012, the Board found that the matter of entitlement to TDIU had been raised in connection with the claim for a higher rating for hemorrhoids.  

Also in October 2012, the Board referred the issue of entitlement to a temporary total evaluation for convalescence following January 2012 surgical treatment for service-connected hemorrhoids to the RO for appropriate action.  In June 2013, the RO assigned the Veteran a temporary total rating effective from January 30, 2012 through February 2012, based on surgical treatment for hemorrhoids needing convalescence.  A schedular noncompensable rating was assigned by the RO for the Veteran's hemorrhoids prior to and following the temporary total rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The claim has been remanded several times to ensure all relevant treatment records were associated in the claims folder and that the Veteran was afforded a current VA examination depicting the current severity of his disability.  In October 2012, the Board remanded to obtain a July 21, 2011 VA medical record which was referred to in a September 2011 VA examination report concerning the Veteran's hemorrhoids.  That record was obtained.  However, on May 2013 VA examination, the Veteran mentioned a bad episode of anemia after his January 2012 hemorrhoid surgery, apparently in June or July 2012, wherein he needed a blood transfusion at the Temple VA due to "losing a lot of blood from the hemorrhoid."  

A review of the record reveals that VA medical records dating from July 2011 through January 2012 were obtained in December 2012.  It is unclear why more recent reports were not obtained at that time, and now the May 2013 VA examination report mentions reports of actual or apparent VA treatment including for anemia in June or July 2012, of VA anoscopy on July 13, 2012, and of a complete blood count on April 26, 2013.  Accordingly, on remand, the RO will attempt to obtain the July 2011 VA medical record mentioned in the September 2011 VA examination report, as well as all VA medical records of treatment which the Veteran has received since January 2012, including in June or July 2012 and on April 26, 2013.   

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski,  2 Vet. App. 611, 613 (1992).

As the Board noted in October 2012, the issue of entitlement to a TDIU is "inextricably intertwined" with the resolution of the increased rating claim on appeal here and, therefore, such appeal must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Despite the fact that the TDIU and increased rating claims are intertwined, the RO denied the TDIU claim in an October 2013 rating decision.  That determination is premature.  Accordingly, appellate adjudication of the matter of entitlement to TDIU is deferred until after completion of the action ordered on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment which the Veteran has received since January 2012, including any June or July 2012 and April 2013 VA medical records of treatment, as mentioned above, which the Veteran received from the Temple, Texas or any other VA Medical Center.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


